13‐3590 
United States v. Pauline Wiltshire 
                                           
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                ______________                          
                                           
                              August Term, 2014 
                                           
           (Argued: October 16, 2014          Decided: December 1, 2014) 
                                           
                              Docket No. 13‐3590 
                                 ____________                          
                                           
                       UNITED STATES OF AMERICA, 
                                           
                                                                            Appellee. 
 
                                    –v.–  
                                       
                             PAULINE WILTSHIRE, 
                                       
                                                            Defendant‐Appellant, 
 
                                 ______________ 
 
Before: 
                    KEARSE, STRAUB, and WESLEY, Circuit Judges. 
                                            
                                  ______________ 
                                            
       Appeal from the United States District Court for the Eastern District of 
New York (Dora L. Irizarry, J.).  On September 20, 2013, the district court 
convicted Pauline Wiltshire of violating her supervised release by 1) making 
false statements to a probation officer; and 2) leaving the district of her 
supervision without permission.  Wiltshire was sentenced to ninety days in 
custody, to be served on weekends, to be followed by five years of supervised 
release.  On May 25, 2014, during the pendency of her appeal, Wiltshire 
completed her time in custody on the contested adjudication, although her term 
of supervision had not yet run.  For the reasons stated below, we find that 
Wiltshire’s appeal was not mooted by the expiration of her custodial sentence 
and that the possibility of a reduced term of supervised release can satisfy Article 
III’s case‐or‐controversy requirement.  We therefore proceed to the merits and 
AFFIRM the district court’s judgment.   
                         
                          MARK K. McCULLOCH (PATRICK MICHAEL 
                          MEGARO, on the brief), Brownstone, P.A., Winter Park, 
                          FL, for Defendant‐Appellant. 
 
                          JUSTIN D. LERER, Assistant United States Attorney 
                          (Susan Corkery, on the brief), for Loretta E. Lynch, 
                          United States Attorney for the Eastern District of New 
                          York, Brooklyn, NY, for Appellee.                         
                                   ______________ 
                                           
PER CURIAM: 

      Appeal from the United States District Court for the Eastern District of 

New York (Dora L. Irizarry, J.).  On September 20, 2013, the district court 

convicted Pauline Wiltshire of violating her supervised release by 1) making 

false statements to a probation officer; and 2) leaving the district of her 

supervision without permission.  Wiltshire was sentenced to ninety days in 

custody, to be served on weekends, to be followed by five years of supervised 

release.  On May 25, 2014, during the pendency of her appeal, Wiltshire 

completed her time in custody on the contested adjudication, although her term 

                                          2 
of supervision had not yet run.  For the reasons stated below, we find that 

Wiltshire’s appeal was not mooted by the expiration of her custodial sentence 

and that the possibility of a reduced term of supervised release can satisfy Article 

III’s case‐or‐controversy requirement.  We therefore proceed to the merits and 

AFFIRM the district court’s judgment.       


                                 BACKGROUND 

      Pauline Wiltshire pleaded guilty to a one‐count indictment charging 

conspiracy to distribute Adderall in violation of 21 U.S.C. § 841(a)(1) and was 

sentenced on April 16, 2012 to time served to be followed by five years of 

supervised release—to end in April 2017.  Among the conditions of her 

supervised release were the following:  “The defendant shall not leave the 

judicial district without permission of the Court or probation officer,” and “[t]he 

defendant shall answer truthfully all inquiries by the probation officer and 

follow the instructions of the probation officer.”  Wiltshire was permitted to 

serve her supervised release term in Ohio.  Wiltshire did not inform either the 

district court, during her sentencing, or probation, on a standard questionnaire, 

that she worked occasionally as an exotic dancer at Platinum Plus in Lexington, 

Kentucky.  She claimed that she was concerned that such revelations would 

                                         3 
reflect poorly on her character.  On April 18, 2012, Wiltshire traveled from Ohio 

to Lexington without the required permission from her probation officer.   

      On November 5, 2012, Magistrate Judge Pohorelsky issued a Report and 

Recommendation finding that Wiltshire had violated the conditions of her 

supervision both by falsely stating her employment and by traveling to Kentucky 

without permission on April 18, 2012.  Judge Irizarry adopted the R&R in its 

entirety.  On September 20, 2013, Judge Irizarry sentenced Wiltshire to ninety 

days in custody to be served on weekends beginning October 18, 2013, followed 

by five years of supervised release.  Wiltshire appealed.  On May 25, 2014, during 

the pendency of her appeal, Wiltshire completed her time in custody and began 

to serve her term of supervised release.   


                                   DISCUSSION 

A. Mootness 

      The Case or Controversy Clause of Article III, Section 2 of the United 

States Constitution limits the subject matter jurisdiction of the federal courts such 

that the “parties must continue to have a personal stake in the outcome of the 

lawsuit.”  Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477–78 (1990) (internal 

quotation marks omitted).  To maintain a live case or controversy, “an individual 

                                          4 
challenging the revocation of his parole—and whose term of re‐incarceration has 

expired—bears the burden of demonstrating that some concrete and continuing 

injury continues to flow from the fact of the revocation.”  United States v. Probber, 

170 F.3d 345, 348 (2d Cir. 1999).  Jurisdiction will not lie where the alleged injury 

is “too speculative to satisfy the case‐or‐controversy requirement of Article III.” 

Id. at 349.  

       In Probber, the district court imposed a term of imprisonment for the 

defendant’s violation of supervised release.  Id. at 347.  The court did not impose 

a new period of supervision.  Id.  We held that Probber’s appeal was moot 

because the full term of imprisonment—the sole penalty imposed—had been 

served before his appeal was heard.  Id. 

       Here, Wiltshire was originally sentenced to five years of supervised release 

on April 16, 2012.  Absent a violation, the supervised release period would have 

run until April 2017.  After her violation, Wiltshire was sentenced to ninety days 

in custody to be served on weekends beginning October 18, 2013, to be followed 

by five years of supervised release.  She was released from custody on May 25, 

2014, and will be on supervision through May 2019.  Accordingly, as a direct 

consequence of the district court’s adjudication, Wiltshire will be subject to 


                                            5 
approximately two more years of supervised release—the time from April 2017 

to May 2019.  Unlike the penalty in Probber, the time added to Wiltshire’s 

supervised release term limits her freedom in a way that is a direct adverse legal 

consequence and is sufficient to maintain a live case.1  Wiltshire’s “appeal is not 

moot because a favorable appellate decision might prompt the district court to 

reduce [her] . . . term of supervised release.”  United States v. Kleiner, 765 F.3d 155, 

157 n.1 (2d Cir. 2014). 

B. Merits 

       Having found that we have jurisdiction to review Wiltshire’s appeal, we 

proceed to the merits.  We review the district court’s finding that Wiltshire 

violated the conditions of her supervised release for abuse of discretion and its 

factual findings for clear error.  United States v. Glenn, 744 F.3d 845, 847 (2d Cir. 

2014) (per curiam).  A district court may revoke a term of supervised release if it 

“finds by a preponderance of the evidence that the defendant violated a 

condition of supervised release.”  18 U.S.C. § 3583(e)(3). 




1 For example, the terms of Wiltshire’s supervised release require her to, among other 
things, “not leave the judicial district without the permission of the court or probation 
officer”, “report to the probation officer”, and “permit a probation officer to visit . . . her 
at any time at home or elsewhere.”   
                                               6 
      Here, Wiltshire admits the offending conduct: omitting her employment as 

an exotic dancer from the probation questionaire and leaving the judicial district 

without permission from the district court or probation.  However, Wiltshire 

argues that the government did not prove that she “willfully violated” the 

“ambiguous conditions” of supervision.  The district court reviewed the evidence 

and disagreed, and its conclusion that Wiltshire’s violation was willful was not 

an abuse of discretion.   


                                 CONCLUSION 

      We have considered Wiltshire’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

       




                                         7